1
2
3
4
5
6
7
8                IN THE UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No. CV 17-8280 MRW
     MELVA G.,1
12                                             JUDGMENT
                       Plaintiff,
13
                  v.
14
     NANCY A. BERRYHILL,
15   Acting Commissioner of Social
     Security,
16
                       Defendant.
17
18
           It is the judgment of this Court that the decision of the Administrative Law
19
     Judge is AFFIRMED. Judgment is hereby entered in favor of Defendant.
20
21
22   Date: May 7, 2019                     ___________________________________
23                                         HON. MICHAEL R. WILNER
                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
           1
                  Partially redacted in compliance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
